UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7800



GARY DWAYNE WARD,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-893-2)


Submitted:   April 3, 2002                 Decided:   April 17, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Dwayne Ward, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Gary Dwayne Ward seeks to appeal the district court’s judgment

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).     We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate     of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. See Ward v. Angelone, CA-00-893-2

(E.D. Va. Sept. 27, 2001).     We deny Ward’s motion to hold the case

in abeyance pending a Supreme Court decision in Mickens v. Taylor,

   U.S.       , 2002 WL 459251 (U.S. Mar. 27, 2002) (No. 00-9285), as

moot.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                     2